OPINION — AG — ** STATE EXAMINER AND INSPECTOR — AUDIT — COUNTY AGENCY ** (1) PAYMENT FOR AN EXAMINATION OF THE BOOKS AND ACCOUNTS OF THE BOARD OF DIRECTORS, AND/OR OF THE SECRETARY-TREASURER, OF AN AGRICULTURAL AND INDUSTRIAL EXPOSITION AND FAIR ESTABLISHED IN A COUNTY UNDER 2 O.S. 156 [2-156] — 2 O.S. 156 [2-156] MADE BY THE STATE EXAMINER AND INSPECTOR, OR HIS DULY APPOINTED DEPUTY, AT THE REQUEST OF THE BOARD OF COUNTY COMMISSIONERS OF SUCH COUNTY, PURSUANT TO THE PROVISIONS OF 74 O.S. 212 [74-212], SHOULD NOT BE MADE FROM EITHER THE APPROPRIATION FUNDS OR THE MISCELLANEOUS FUND OF SUCH EXPOSITION AND FAIR, BUT SHOULD BE MADE FROM AN ITEM IN THE COUNTY'S OVERALL OR GENERAL GOVERNMENT, APPROPRIATIONS FOR NON MANDATORY AUDITS. (2) THE BOARD OF DIRECTORS, MIGHT, LEGALLY, EMPLOY SOME OTHER PERSONS TO MADE UP, UNDER THE DIRECTION OF THE BOARD, THE INSTRUMENT THAT WILL BE SIGNED AND FILED BY THE BOARD OF DIRECTORS. (ANNUAL REPORT, EMPLOY PRIVATE AUDITOR, CONTINGENT FUND, CONTRACT) CITE: 68 O.S. 289 [68-289], 2 O.S. 156 [2-156](K), 2 O.S. 156 [2-156](D), 74 O.S. 212 [74-212] (JAMES C. HARKIN)